Citation Nr: 0018501	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to 
September 1970 and is receipt of a Combat Infantryman's 
Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  By a rating decision of February 1997 the RO 
granted service connection and assigned a 10 percent rating 
for PTSD, effective August 30, 1996.  The veteran appealed 
the rating and by a May 1997 rating decision it was raised to 
30 percent retroactive to August 30, 1996.  The veteran 
continued to express his dissatisfaction with the rating 
assigned. 


FINDINGS OF FACT

1.  The veteran has been diagnosed with psychiatric disorders 
in addition to service connected PTSD and there is competent 
and probative evidence that a post-service industrial injury 
has resulted in at least a minor increase in the veteran's 
psychiatric disability.  

2.  Service connected PTSD has resulted in no more than 
definite (moderately large) social and industrial impairment 
as contemplated by the pre-November 7, 1996 rating criteria 
during the entire appeal period.  

3.  The competent and probative evidence of record does not 
demonstrate that the veteran's service-connected PTSD, 
without consideration of any nonservice-connected psychiatric 
disability, causes more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent or for 
staged ratings for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
since November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from November 1968 to 
September 1970, to include service in Vietnam.  His awards 
and decorations include the Combat Infantryman's Badge.  

In letters dated in August and September 1996, L. D., Ph.D., 
stated that the veteran had been receiving treatment from him 
at the Vet Center beginning in March 1995.  The veteran's 
symptoms were noted to include anxiety attacks, depression, 
sleep disturbance, intrusive thoughts, fear of loss of 
control, emotional numbing, avoidance of all Vietnam-related 
material, chronic impacted grief, and suicidal ideation.  The 
actual clinical records indicate that in April 1995 the 
veteran revealed that he had been with "Calley" at My Lai, 
and that he was very disturbed and reluctant to discuss the 
details.  The veteran reported thinking about Vietnam every 
day, being socially isolated and suffering from low self-
esteem.  A history of drug and alcohol abuse, relationship 
difficulties and employment problems was noted.  

In October 1996, the veteran reported for a VA examination 
for PTSD.  The veteran indicated that he had worked in the 
construction business but could no longer work due to work-
related back problems.  He stated that he had become 
"mentally whacked out" over paperwork.  The veteran claimed 
that he had been bothered by traumatic incidents that 
occurred while he was in Vietnam to include firefights, 
ambushes, witnessing people being killed and the sight of 
dead bodies and that after returning from Vietnam two of his 
best friends from Vietnam committed suicide.  The veteran 
reported that he had witnessed one of the suicides and felt 
guilty about it.  The veteran stated that he had anxiety 
dreams about Vietnam but could not recall the specifics of 
the dreams.  He reported that he would awaken in a sweat and 
would be frightened.  The veteran claimed that he had had 
intrusive thoughts, which had made him feel sad, bitter, 
angry and frightened.  He reported that after Vietnam he 
dropped out of school because he was a "nervous wreck" and 
began working in construction.  (A request for change of 
educational program in the file shows that on one occasion 
the veteran had left college because he "did not like 
Tucson.")  The veteran stated that he had not worked since a 
back injury in 1992.  He reported that he had a heightened 
startle response and panic attacks but that he had improved 
in controlling his temper.  Mental status examination 
revealed that the veteran was tense and anxious.  Cognition, 
orientation, memory and speech were within normal limits and 
the examiner reported that there was no suicidal or homicidal 
ideation expressed.  The examiner assigned a global 
assessment of functioning (GAF) score of 50.  The impression 
was PTSD.  

A social work report, also dated in October 1996, shows that 
the veteran reported being unable to sit or stand for more 
than a few minutes due to chronic back pain from an injury 
sustained on the job in 1992.  He stated that he had spent 10 
years building a boat but could no longer do that kind of 
work due to his chronic back pain.  The veteran reported that 
he had had nightmares about Vietnam and that memories of 
Vietnam had become more distressing since he had become 
unable to work.  He reported that a five-year relationship 
had ended 11/2 years earlier, that he had few friends and that 
he would become anxious in, and avoid, crowds.  The veteran 
indicated that although he collected guns he no longer hunted 
since returning from Vietnam and only shot at targets.  He 
denied alcohol or drug abuse.  The assessment was a combat 
history and symptoms suggestive of PTSD.  The examiner noted 
that there appeared to be an exacerbation of symptoms since 
the veteran was disabled by the back injury and unable to 
work.  The examiner also noted that the veteran appeared to 
be very depressed and preferred not to take medications.  

In an October 1996 "qualified medical-legal evaluation" 
report prepared by G.S., M.D., in connection with the 
veteran's workers compensation claim, the veteran was noted 
to report nightmares of violent content, interrupted sleep 
and flashbacks.  He denied panic attacks.  It was noted that 
the veteran had difficulty discussing his Vietnam experience, 
becoming emotional and distraught.  He provided a written 
statement to the examiner that he had prepared for the 
purpose of obtaining VA benefits.  At times he was guarded in 
providing information about his past social life and 
activities.  He spoke of constant back pain and became quite 
angry when explaining that he had had to give up prior 
activities because of the pain.  He stated that he had 
Vietnam related nightmares and stated that he would get angry 
and upset when thinking about his physical limitations.  He 
described his attention and concentration as being adversely 
affected by intrusive recollections of Vietnam, claiming to 
have such thoughts once every 30 seconds.  However, when that 
occurred he would force himself away from the recollections 
to attend to the matters at hand.  He related that keeping 
busy and alcohol had been used to cope with his Vietnam 
memories.  It was also noted that the veteran had worked for 
25 years as a construction worker, working through a union 
hall for whatever companies needed help.

The October 1996 report by Dr. G.S. further reflects that the 
veteran stated he would become angry, upset and depressed 
because of the limitations placed on him due to back pain, 
but was not depressed all of the time.  He reported a prior 
history of alcohol use in order to help him sleep through his 
nightmares and to dull memories.  The veteran claimed that a 
prescribed antidepressant had exacerbated his nightmares.  He 
denied any drug abuse.  Mental status examination revealed 
somewhat poor attention and concentration secondary to 
intrusive thoughts.  Memory was generally good.  The 
veteran's affect was at times sullen, angry and mildly 
hostile, and his mood was mildly depressed.  His insight and 
judgment were reported as good.  No suicidal or homicidal 
ideation, intent or plan was noted.  Dr. G.S. expressed the 
opinion that he did not believe one could attribute over 50 
percent of the causation of the veteran's PTSD to his work 
related injury, and that the overwhelming cause of PTSD was 
the veteran's Vietnam experience.  Dr. G.S. did not believe 
that the veteran suffered a psychiatric injury or disability 
as the result of the December 1993 industrial accident and 
did believe that the veteran had some work function 
limitations that were a direct consequence of PTSD.  Dr. G.S. 
concluded by stating that the veteran's PTSD had been well 
over 50 percent caused by his Vietnam experience and that his 
work-related injury had diminished his ability to be 
physically active, which had been one way the veteran had 
coped with symptoms of PTSD.  

VA outpatient treatment records, dated from October to 
December 1996, show that in November 1996, the veteran's 
sister reported that the veteran was hallucinating but was 
not dangerous.  Treatment records in December 1996 show that 
the veteran reported having heard and seen ghosts.  He was 
noted to have been drinking vodka at the time of the 
hallucinations.  The veteran reported that he had been 
staying with a friend.  The impression was PTSD and alcohol 
abuse.  The examiner noted that the veteran was status post 
psychosis, not otherwise specified.  The diagnoses were PTSD 
and alcohol abuse with a GAF of 60.

Emergency room treatment records from Marian Hospital in 
Santa Maria, dated in November 1996, show that the veteran 
presented with auditory and visual hallucinations.  He 
reported that he had been unable to work as a heavy equipment 
operator for three years due to work-related back problems.  
He indicated that he had been receiving treatment for 
psychiatric decompensation because of the chronic back pain 
and for PTSD, which had been exacerbated by his inability to 
work.  He stated that he tended to sit around and think about 
Vietnam, which made him anxious, depressed and had led to 
insomnia.  The veteran reported that he had been prescribed 
medication for sleep, but that he was not currently taking 
any medication.  He reported that he drank alcohol and 
sometimes drank as much as a case of beer and a pint of vodka 
per day; at other times he would not drink for three-week 
periods.  Drug and alcohol testing was negative.  Mental 
status examination revealed a good long- and short-term 
memory.  The veteran's speech was not pressured or rapid and 
was logical and rational.  No homicidal or suicidal thought 
was noted.  The examiner indicated that the veteran was 
having auditory hallucinations, which the veteran described 
as hearing a voice talking to him which sounded like the 
devil that said it was coming for him.  The veteran also 
reported that he intermittently saw whitish forms which he 
said looked like ghosts.  The impression was a history of 
PTSD and psychiatric problems secondary to the Vietnam War 
and chronic pain syndrome.  The examiner noted that the while 
the veteran looked entirely well, he had a new onset of 
visual hallucinations.  The diagnostic impression was acute 
auditory hallucinations, etiology uncertain.  

According to a medical report of April 1997 by R. G., M. D., 
in connection with the veteran's workers' compensation claim, 
the veteran stated that his back injury had precluded him 
from working and that that he had become bored and restless, 
which seemed to affect his thinking, dreams, and memories, 
and which had contributed to his sense of a low self-esteem.  
He claimed that he had tried various medications but that 
they had caused him to hallucinate or had caused other 
unpleasant side effects.  The veteran indicated that he was 
sad that he could no longer work on his sailboat or engage in 
other physical activity because it aggravated his back pain.  
Mental status examination revealed that the veteran was 
oriented, his sensorium was clear, his associative processes 
were in tact, and there was no evidence of loosening, 
discursiveness, tangentially or blocking.  The veteran's 
cognitive functioning was intact but memory was spotty and 
Dr. R.G. suspected some screening.  Judgment and reasoning 
were within normal limits.  The veteran stated that he did 
not want to discuss Vietnam because it was too upsetting and 
that he had been able to keep PTSD in check reasonably well 
while he was able to work.  Dr. R.G. noted that the veteran 
was depressed, with pessimistic and morbid thought content.  
The diagnoses were PTSD; depressive disorder; pain disorder 
associated with both a general medical condition and 
psychological factors; and rule out alcohol abuse.  Although 
no definite personality disorder was found, the veteran was 
noted to have schizoid and avoidant traits.  The Axis III 
diagnosis was chronic low back pain.  Dr. R.G. noted that the 
veteran's history revealed a period of temporary psychiatric 
disability that began soon after his injury in 1993 and 
gradually escalated and that the veteran was now "permanent 
and stationary."  In Dr. R.G's opinion "Causation is 
industrial," with the predominant cause of the temporary 
psychiatric disability the work injury which led to pain and 
physical limitations, then depression and an exacerbation of 
PTSD from his earlier Vietnam experiences.  Dr. R.G. stated 
that he would ascribe 80 percent of the veteran's residual 
psychiatric disability to the industrial work injury and the 
remaining 20 percent to a natural progression of the pre-
existing PTSD.  Dr. R.G. concluded that he believed, absent 
the veteran's industrial accident, the veteran would now 
present with 20 percent of a very slight to slight 
psychiatric disability.  

Social Security Administration (SSA) records indicate that, 
based on a hearing held in November 1997, SSA had determined 
that the veteran had not engaged in gainful employment since 
a work-related back injury in December 1993.  SSA found that 
that the veteran had chronic mental disorders diagnosed as 
anxiety-related and somatoform disorders, which were 
considered to be severe.  An SSA psychiatric review indicates 
that the veteran had an anxiety related disorder manifested 
by recurrent and intrusive recollections of a traumatic 
experience, which were a source of marked distress, and a 
somatoform disorder manifested by persistent, nonorganic 
disturbance of sensation.  

In a VA psychological report, dated in November 1997, Dr. L. 
D. noted that the veteran had been assigned a 10% rating for 
PTSD and commented that in his opinion, the veteran was 
"severely disabled (above 10 percent)."  Dr. L.D. further 
stated, "It is also apparent that [the veteran's] subsequent 
civilian experiences have both added to and exacerbated his 
military trauma."  Those experiences were noted to include a 
work-related back injury, the suicides of two friends, one of 
which the veteran witnessed, and a gunshot wound.  Dr. L.D. 
opined that these experiences added to the veteran's PTSD 
symptomatology and stimulated his anger and depression to an 
intrusive and interfering level.  He also noted that the 
veteran had coped with these symptoms primarily through the 
use of alcohol but had reportedly discontinued usage, which 
the examiner stated had allowed the his symptoms to attain a 
florid state and interfere with his psychological 
functioning.  

Included in the November 1997 report are results of the 
Minnesota Multiphasic Personality Inventory, which had been 
administered to the veteran in September 1996.  The most 
consistent theme in the veteran's profile was the presence of 
interpersonal sensitivity and suspiciousness.  The examiner 
noted that individuals with this profile were usually 
described as being suspicious, hostile, guarded, overly 
sensitive, argumentative, and prone to blame others.  Some of 
the veteran's thoughts were noted to have an obsessive 
quality, which interfered with his ability to concentrate and 
develop insight.  The examiner commented that those thoughts 
raised the veteran's general level of arousal to an 
intolerable state.  The veteran's characteristic defenses of 
intellectualization and rationalization were noted to have 
lost their ability to control the increased level of anxiety.  
The veteran reportedly suffered from abnormal concern over 
bodily functions, vague hypochondriacal complaints, 
pessimism, and long-standing beliefs in personal inadequacies 
and ineffectualness.  The conclusion was that the veteran 
suffered from combat PTSD, noted to have been exacerbated by 
and added to by his civilian experiences.  The examiner 
commented that it would be difficult to assign a percentage 
to the causes of the disorder, but that the veteran's combat 
experiences "would seem to be the primary stressor."  

In his substantive appeal, VA Form 9, dated in March 1998, 
the veteran reported that he had been unable to work since 
1993.  He stated that he rented a room, had little social 
interaction, and had trouble remembering to perform basic 
tasks, such as paying bills and buying groceries.  The 
veteran reported that he had isolated himself because he felt 
panicky about going out and did not like to be around people.  
He stated that he questioned his own judgment.  

In a VA psychiatric examination, dated in August 1998, the 
veteran reported that he continued to have nightmares and 
often awoke in a start.  He also reported obsessive 
ruminations and recurrent intrusive memories about his 
experiences in Vietnam, to include dissociative episodes in 
which he had visual and auditory hallucinations of being in 
the jungle or villages of Vietnam.  These flashbacks, as well 
as an exaggerated startle response, reportedly occurred on a 
daily basis and lasted from minutes to hours and were noted 
to be triggered by the sight of Asian people, the sound of a 
helicopter or other loud noises.  The veteran claimed that he 
had had difficulty concentrating because of "daydreams" of 
Vietnam.  He reported that prescribed psychiatric medications 
had caused him to have nightmares so he discontinued use.  He 
stated that he had been unable to work due to a back injury 
and not his mental condition, although he stated that his 
mental condition had interfered with his ability to 
concentrate.  His mood was reported as "okay" and his 
appetite as normal.  The examiner noted that the veteran's 
energy level was good.  The veteran reported that he had 
almost totally isolated himself, living essentially as a 
hermit.  The examiner reported that the veteran continued to 
have the classic PTSD symptoms of exaggerated startle 
response, hypervigilance, emotional numbing and avoidance of 
television stories or new items involving violence of 
Vietnam.  Social functioning was noted to be moderate.  The 
examiner noted that while the veteran kept to himself 
avoiding other people, he could perform basic activities of 
daily living, such as taking care of his personal hygiene and 
managing his money.  

Mental status examination disclosed that the veteran's mood 
was sad and laconic although he stated that he felt fine.  
Affect was noted to be constricted.  The veteran's speech was 
of normal volume, pace and clarity.  Thought processes 
appeared to be logical and coherent, with no evidence of 
flight of ideas, tangential thinking, circumstantiality, or 
over-inclusiveness.  No delusions were noted.  Auditory and 
visual hallucinations, consisting of flashbacks were as noted 
above, and there were no suicidal or homicidal ideations.  
The veteran was noted to be oriented to time, place and 
person.  Cognition was minimally impaired.  The was able to 
recall 3 out of 3 objects; digit span was 6 forward (good) 
and 4 reverse (fair); calculations were intact; concentration 
was impaired; and the performance of serial 7s was very good.  
Abstracting ability was noted to be impaired and proverb 
interpretation was concrete.  Personal judgment was intact 
while social judgment was noted to be impaired.  

In summary, the examiner commented that the veteran showed 
some impairment in his thought process, specifically with 
concrete thinking.  The examiner reported that the veteran 
had no history of illusions, but had auditory and visual 
hallucinations in the form or flashbacks.  The veteran was 
noted to have inappropriate behavior in that he awoke in a 
start, often assuming odd postures that were reminiscent of 
walking through Vietnam backcountry.  No history of suicidal 
or homicidal ideations was noted.  

The examiner noted that the veteran's activities of daily 
living were intact and that his memory appeared to be intact, 
or only minimally impaired.  There was no history of 
obsessive or compulsive behaviors, although the veteran was 
noted to have intrusive and disturbing recollections of 
Vietnam which, the examiner commented, could be considered 
obsessive ruminations.  No history of panic attacks was 
reported, although helicopters and other loud noises 
reportedly produced an exaggerated startle response.  No 
history of a depressed mood or anxiety was reported, and no 
loss of impulse control was noted.  The examiner stated that 
the veteran had a sleep disturbance characterized by multiple 
awakenings and nightmares, with other symptoms of social 
isolation and hypervigilance.  The examiner noted that the 
veteran had stated that PTSD did not significantly impair his 
ability to work.  Social functioning was noted to be 
significantly impaired by flashback experiences, exaggerated 
startle response and social isolation.  The diagnoses were 
PTSD and cognitive disorder.  The examiner assigned a GAF of 
55, noting that it was not possible to give a separate GAF 
score, but that the cognitive impairment had only a minor 
contribution to his current condition and did not make a big 
difference in terms of his functional capacity. 

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1999), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total. 

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (1999), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; demonstrably unable to obtain 
or retain employment.  A 70 percent evaluation is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired; the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurologic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.   A 30 percent evaluation under the 
old criteria may be assigned if there is a definite 
impairment in establishing or maintaining relationships and 
for symptoms producing definite industrial impairment.  A 
10 percent evaluation under the old rating criteria is 
warranted when emotional tension or other evidence of anxiety 
is productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (1996).

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1999).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 
38 C.F.R. § 4.132, which was considered non-
specific and subject to differing 
interpretations, and to provide objective 
criteria for determining entitlement to the 
various percentage ratings for mental 
disorders.  See 60 Fed. Reg. 54,825, 54,829 
(1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1999).



Analysis

Initially, the Board finds that the veteran's claim is well 
grounded under 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

As stated in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administration or 
judicial appeal has been precluded, the version most 
favorable to the veteran will apply.  Accordingly, in light 
of the fact that the veteran filed his claim before 
November 7, 1996, the Board will evaluate the veteran's 
psychiatric disability in light of both the new and old 
rating criteria, as did the RO.

Inasmuch as this is an appeal from the initial rating 
decision that granted service connection, it is possible for 
the veteran to receive staged ratings as noted in Fenderson.  
To determine whether he is entitled to staged ratings or a 
single higher rating, the Board has considered all of the 
relevant evidence, and not just the most recent.  

Initially, it is noted that there is no medical evidence of 
PTSD until after the veteran sustained a work-related back 
injury that has resulted in unemployment and a restriction of 
his physical activities.  Although he has reported having 
experienced PTSD symptoms prior to the back injury, there is 
no objective evidence that PTSD adversely affected his 
employment or employability in any significant way and the 
veteran has conceded as much, as noted, for example, in the 
August 1998 VA examination report.  

In view of the veteran's receipt of the Combat Infantryman 
Badge and his report of Vietnam related incidents, the RO 
granted service connection for PTSD.  However, it is noted in 
records from a Vet Center that, during a session in April 
1995, the veteran related that he had been with "Calley" at 
"My Lai" and was very disturbed and reluctant to discuss 
any details.  Assuming that he was referring to LT William 
Calley and the My Lai massacre, that occurred in the spring 
of 1968 before the veteran even entered service.  Thus, he 
could not have been "with Calley at My Lai" at the time of 
the infamous event.  

The record shows that the veteran also has been exposed to 
post-service traumatic incidents including having been shot 
and observing the drowning of a friend.  The veteran is 
service connected solely for the psychiatric disability 
associated with his active service.  Thus, any other 
psychiatric disorders are not service connected and may not 
be considered in rating PTSD.  Additionally, in this case, 
there is substantial evidence that the current degree of the 
diagnosed PTSD is to at least some extent attributable to the 
post-service industrial accident. For example, Dr. R.G., a 
board certified psychiatrist who examined the veteran in 
regard to his workers' compensation claim, attributed 80 
percent of the veteran's residual psychiatric disability to 
the industrial injury and 20 percent to the natural 
progression of preexisting PTSD due to military service, 
concluding that were it not for the industrial accident the 
veteran would now have a slight or very slight psychiatric 
disability.  Dr. G.S., who also examined the veteran in 
conjunction with the workers compensation claim, rendered an 
opinion on the subject of the industrial accident and the 
veteran's psychiatric status.  However, his opinion is not 
entirely clear.  While he stated that he did not believe the 
veteran suffered a psychiatric injury or disability as the 
result of the December 1993 industrial accident, he also 
opined that one could not attribute over 50 percent of the 
causation of the veteran's PTSD to his work related injury 
and that PTSD had been well over 50 percent caused by the 
veteran's Vietnam experience.  Thus, it appears that Dr. G.S. 
did find the industrial accident to play some role in the 
veteran's PTSD even though it may have been less than 50 
percent and/or it may have been a factor by diminishing the 
veteran's ability to be physically active, which previously 
had enabled him to cope with PTSD symptoms.  Even Dr. L.D., 
from the Vet Center stated that the veteran's PTSD appeared 
to have resulted "primarily" from his Vietnam experience," 
thereby suggesting that there were other factors involved.  
The veteran, himself, has acknowledged the role of his 
industrial accident in his current psychiatric status by 
seeking workers' compensation for a psychiatric disability.  

To the extent that there has been diagnoses of psychiatric 
disorders other than PTSD (such as somatoform disorder, 
alcohol abuse, pain disorder, depressive disorder, and any 
cognitive disorder) those conditions are not service 
connected.  Other than Dr. R. G., no one has made a clear 
assessment of the degree of psychiatric disability due to 
service and the degree resultant from the industrial injury.  
Nevertheless, multiple medical reports from various 
clinicians do support 



the conclusion that, were it not for the industrial injury 
and associated lack of employment and reduction in 
activities, the veteran's PTSD would be of a lesser degree 
and perhaps would not have even caused him to seek medical 
attention.  In Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc), the Court, in construing 38 C.F.R. § 3.310(a), 
essentially held that a service-connected disability could 
aggravate a non-service connected one.  However, in Johnston 
v. Brown, 10 Vet. App. 80 (1997) the Court upheld the denial 
of an increased rating, rejecting an argument regarding 
aggravation of service-connected disabilities by non-service-
connected injuries and noting that section 3.310(a) and Allen 
require that the service-connected condition be the causative 
factor, not the acted-upon factor.  Thus, although the Board 
is not willing to attribute 80 percent of the veteran's 
psychiatric disability to the nonservice-connected injury, as 
indicated by Dr. R.G., it does find that the medical evidence 
supports the conservative conclusion that the veteran's GAF 
scores would be at least five points (or about 10 percent 
higher) were it not for the industrial accident that 
apparently brought the veteran's psychiatric disorder to 
light.  

The veteran's GAF scores for the entire appeal period have 
not been lower than 50, without distinguishing the impairment 
due to the industrial injury.  By adding a modest 5 points to 
the GAF scores to compensate for the degree of disability not 
attributable to service, there would be no score lower than 
55.  The Court has addressed the importance of GAF scores.  
See, i.e., Richard v.  Brown, 9 Vet. App. 266, 267-8 (1996) 
(where the GAF was 50 (actually the range from 41 to 50) and 
said to be reflective of a serious impairment under the 
diagnostic criteria).  In Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995), the Court noted that a GAF rating of 55 to 
60 indicates "moderate difficulty in social, occupational, 
or school functioning," citing the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994). 





In this case, the Board finds that PTSD has not at any time 
in the appeal period resulted in more than "definite social 
and industrial impairment" as contemplated by the rating 
criteria in effect prior to November 7, 1996.  Although SSA 
noted that the veteran's psychiatric disorders were 
"severe," those disorders were noted to include somatoform 
disorder, which clearly is not service-connected and 
"anxiety related disorder," with nothing specific mention 
of PTSD.  In any event, even assuming that the anxiety-
related disorder was PTSD, such is not evidence that PTSD, 
without regard to the somatoform disorder, does or did result 
in severe social and industrial impairment as contemplated by 
the old rating criteria.  

It is also noted that in a November 1997 statement, Dr. L.D. 
expressed an opinion that the veteran was "severely 
disabled" by PTSD.  While that comment may be construed as 
indicating that a 70 percent rating was warranted under the 
old criteria, it must also be observed that "severely 
disabled" was followed by the notation "(above 10 
percent)," the rating then in effect.  Thus, it appears that 
Dr. L.D. was using "severely" in a generic sense and not to 
convey that a 70 percent rating was warranted, only that the 
disability was greater than 10 percent.  

It is neither alleged nor shown that PTSD had any 
significant, adverse effect on the veteran's social and 
industrial adaptability prior to the work-related injury.  
The fact that he may have worked for a number of employers 
while engaged in construction work does not alone show 
industrial impairment due to PTSD.  He worked out of a union 
hall, taking jobs where his services were needed.  Even since 
the injury, more than definite "moderately large" 
impairment due to service related psychopathology is not 
shown.  The GAF scores do not reflect more than moderately 
large impairment due to service-related PTSD in light of the 
presence of non-service connected psychiatric disorders and 
the additional disability classified as PTSD that resulted 
from the industrial accident.  For example, in his November 
1997 statement, Dr. L.D. noted that the injury "added to" 
PTSD symptomatology and stimulated the veteran's anger and 
depression to an intrusive and interfering level.  It is 
noted that on VA examination in August 1998, the veteran 
claimed to have daily flashbacks that lasted from minutes to 
hours.  However, there is no objective support for 
flashbacks, as one might expect in view of their claimed 
frequency and duration and the extensive medical evidence of 
record.  

The evidence also does not show that the revised rating 
criteria for an increase have been meet.  As previously 
noted, there has never been a GAF lower than 50 (55 if an 
adjustment is made for the additional disability due to 
nonservice-connected disorders and the industrial injury).  
The competent and probative evidence as a whole does not show 
flattened affect, circumstantial, circulatory or stereotyped 
speech, panic attacks more than once a week, disturbances of 
motivation or mood due to PTSD (as distinguished from any 
back pain of back disability related emotional problems), or 
difficulty in understanding complex commands, although there 
has been some evidence of impaired abstracting ability on 
formal mental status testing.  The Board further notes that 
for the most part the veteran has denied panic attacks and 
there is no probative evidence that any such attacks have 
occurred more once a week.  

At the time of the most recent VA examination, in November 
1998, the veteran reported that he had stopped working due to 
his back disability and that he did not feel his psychiatric 
disorder prevented him from working, only that it interfered 
with his ability to concentrate.  While he reportedly 
endorsed the "classic symptoms of PTSD," his speech was 
normal, thought processes were logical and coherent, his 
energy level was reported as good, there was no evidence of 
tangential thinking or circumstantiality, and the veteran 
reported no history of panic attacks or depressed mood or 
anxiety.  Despite a notation of impaired abstracting ability 
and impaired social (but not personal) judgment, the examiner 
concluded that the GAF score was 55, noting that a cognitive 
disorder made a minor contribution to the overall disability.  

Based on the evidence of record and in light of the forgoing 
discussion, the Board concludes that neither the current nor 
prior rating criteria for a 50 percent evaluation for PTSD 
have been met or more nearly approximated.  Rather, a 
preponderance of the probative and competent evidence shows 
that the service-related PTSD has been no more than 30 
percent disabling during the entire appeal period, under the 
old and new criteria for evaluating psychiatric disorders.  


ORDER

Entitlement to an increased evaluation for the veteran's 
service-connected PTSD is denied.    



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

